Memorandum by the Court. Plaintiff in a negligence action recovered $5,500 for her pain and suffering, some slight disfigurement resulting from a forehead laceration not well depicted by the record and relatively minor loss of flexion and extension following a condylar fracture of the humerus requiring three weeks’ hospitalization for traction. Plaintiff appeals on the ground of inadequacy. While the proof would doubtless have warranted a substantially larger verdict, the award was not so low as to be shocking and we cannot, upon this record, disturb the jury’s evaluation of the injuries. Judgment and order affirmed, without costs. Gibson, P. J., Herlihy, Reynolds, Staley, Jr., and Brink, JJ., concur.